               1
               2
               3
               4
               5
               6
               7
               8                             UNITED STATES DISTRICT COURT
               9                           CENTRAL DISTRICT OF CALIFORNIA
              10
              11 JAMES LUZZI,                   ) Case No. 2:18-cv-01506 JVS (JDEx)
                                                )
              12            Plaintiff,          ) JUDGMENT (AMENDED)
                                                )
              13       vs.                      )
                                                )
              14   UNUM LIFE INSURANCE COMPANY ) Judge: Hon. James V. Selna
                   OF AMERICA; HCL AMERICA INC. )
              15   EMPLOYMENT BENEFIT PLAN and )
                   DOES 1 THROUGH 10,           )
              16                                )
                            Defendants.         )
              17                                )
                                                )
              18                                )
                                                )
              19                                )
              20
              21              This matter came to Trial before the Court. The issues have been tried and heard
              22 and a decision has been rendered.
              23              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
              24              1. Judgment is entered in favor of Defendant Unum Life Insurance Company
              25                 of America and against Plaintiff James Luzzi, in accordance with the Court’s
              26                 Order Regarding ERISA Bench Trial, dated January 3, 2020 (Dk. No. 50);
              27              2. Plaintiff James Luzzi’s Complaint is hereby dismissed, with respect to all
              28                 claims for relief, as to all defendants, including Defendants Unum Life
LAW OFFICES
                                                                  1               Case No. 2:18-cv-01506 JVS (JDEx)
 MESERVE,
 MUMPER &                                                                     [PROPOSED] JUDGMENT (AMENDED)
HUGHES LLP
                   173214.1
               1                 Insurance Company of America, and HCL America Inc. Employment
               2                 Benefit Plan, with prejudice;
               3              3. Plaintiff James Luzzi shall take nothing by his Complaint;
               4              4. Unum Life Insurance Company of America, and HCL America Inc.
               5                 Employment Benefit Plan may seek to recover from Plaintiff James Luzzi
               6                 costs of suit pursuant to 28 U.S.C. § 1920 and Local Rule 54-3, in a sum to
               7                 be submitted with a Bill of Costs to be approved by this Court; and
               8              5. As Defendants are the prevailing party in this litigation, they may apply to
               9                 the Court for an award of attorneys’ fees.
              10
              11
              12 Dated: March 12, 2020
                                                                 Hon. James V. Selna
              13
                                                                 United States District Court Judge
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
                                                                    2               Case No. 2:18-cv-01506 JVS (JDEx)
 MESERVE,
 MUMPER &                                                                       [PROPOSED] JUDGMENT (AMENDED)
HUGHES LLP
                   173214.1
